NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4364-14T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

VERE D. CANNONIER,

        Defendant-Appellant.

________________________________


              Argued November 28, 2016 – Decided December 20, 2016
              Remanded by Supreme Court June 15, 2017
              Resubmitted June 15, 2017 – Decided June 27, 2017

              Before Judges Nugent and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Atlantic County, Indictment No.
              14-02-0418.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Solmaz F. Firoz, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Damon G. Tyner, Atlantic County Prosecutor,
              attorney   for   respondent   (Brett  Yore,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
       Following   his    guilty    plea   to     second-degree      unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b), and imposition of his

sentence, a five-year custodial term with three and one-half years

of parole ineligibility, defendant Vere D. Cannonier appealed from

the resulting judgment of conviction.           Defendant argued:

            POINT I

            MR. CANNONIER WAS CONVICTED OF CONDUCT THAT
            DID NOT CONSTITUTE A CRIME AT THAT TIME, THUS
            HIS CONVICTION IS ILLEGAL AND SHOULD       BE
            VACATED.

            A.   The Plain Language of the Amnesty Law
            Establishes that Defendant Committed No Crime
            on January 13, 2014.

            B.   Defendant Need Not Establish that             He
            Possessed the Firearm on August 8, 2013.

            C.   Mr.   Cannonier   was  Precluded   from
            Complying with the Terms of the Amnesty Law
            Following his Unlawful Arrest on January 13,
            2014.

            [State v. Cannonier, No. A-4364-14 (App. Div.
            Dec. 20, 2016).]

       The "Amnesty Law" referenced in defendant's arguments was L.

2013, c. 117, "An Act Concerning the Possession of Certain Firearms

(the Act)."    The Act became effective August 8, 2013, and expired

on February 5, 2014.

       The Act was in effect when defendant was arrested and charged

with   second-degree     unlawful   possession    of   a   weapon,   N.J.S.A.



                                     2                                A-4364-14T4
2C:39-5(b).       Section one (the amnesty provision) of the Act

provided:

              1.   Any person who has in his possession a
              handgun in violation of [N.J.S.A. 2C:39-5(b)]
              or a rifle or shotgun in violation of
              [N.J.S.A. 2C:39-5(c)] on the effective date
              of this act may retain possession of that
              handgun, rifle, or shotgun for a period of not
              more than 180 days after the effective date
              of this act. During that time period, the
              possessor of that handgun, rifle, or shotgun
              shall:

              (1) transfer that firearm to any person
              lawfully entitled to own or possess it; or

              (2)   voluntarily  surrender   that   firearm
              pursuant to the provisions of N.J.S.A. 2C:39-
              12.

              [L. 2013, c. 117, § 1.]

     Defendant did not mention the Act or the amnesty provision

when he pleaded guilty.          For that reason, we remanded the matter

to permit defendant to file a motion to withdraw his guilty plea.

Cannonier, supra, No. A-1364-14 (slip op. at 3-4).            We explained

that, in the event defendant chose to file the motion, the trial

court would have "the opportunity to evaluate the motion under the

appropriate standard of review and consider, among all other

relevant factors, defendant's argument concerning the Act."             Ibid.



     The State filed a petition for certification.                On June 15,

2017,   the    Supreme   Court   granted   the   petition   and    "summarily

                                       3                              A-4364-14T4
remanded   to   the   Superior   Court,      Appellate   Division    for

reconsideration in light of State v. Harper, ___ N.J. ___ (2017)."

State v. Cannonier, ___ N.J. ____ (2017).        We have reconsidered

the matter.

     In Harper, the Supreme Court held that

           [a[ defendant charged under [N.J.S.A. 2C:39-
           5(b)] for possession during the amnesty period
           may raise the [Act] as an affirmative defense.
           To do so, a defendant must show two things:
           (1) that he possessed a handgun in violation
           of N.J.S.A. 2C:39-4(b) or (c) 'on the
           effective date of this act' — in other words
           that he unlawfully possessed a handgun on
           August 8, 2013; and (2) that he took steps to
           transfer the firearm or voluntarily surrender
           it during the 180-day period beginning on
           August 8, 2013, consistent with N.J.S.A.
           2C:39-12 – that is, before authorities brought
           any charges or began to investigate his
           unlawful possession.

           [Supra, ___ N.J. at ___ .]

     The Court went on to explain that "[t]o invoke the amnesty

defense, a defendant must abide by the same settled procedures

that apply to other defenses."       Ibid.   Significantly, the Court

explained that "[a]s with other affirmative defenses, a defendant

must timely assert that defense or it is waived."        Id. at ___.

     "Generally, a guilty plea constitutes a waiver of all issues

which were or could have been addressed by the trial judge before

the guilty plea."     State v. Robinson, 224 N.J. Super. 495, 498



                                 4                              A-4364-14T4
(App. Div. 1988).   There are exceptions, but none is applicable

here.

     In addition, if the suggestion of a defense is raised during

a plea colloquy, then a trial judge must inquire whether the

defendant is factually asserting the defense. See State v. Urbina,

221 N.J. 509, 528 (2015).     Here, defendant did not raise the

amnesty defense before pleading guilty, and nothing anyone said

during the plea colloquy suggested the amnesty defense.   Defendant

thus waived the defense when he pleaded guilty.   For that reason,

we affirm his judgment of conviction.

     Affirmed.




                                5                           A-4364-14T4